DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8-12 and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Otey (US 2009/0038317A1) in view of Russel (US 6314867).
Otey discloses in reference to claim:
2.  An actively heated temperature control module 10 for plateware, serverware or drinkware, comprising: 
a module body 20 that houses one or more heat transfer elements, circuitry configured to control the operation of the one or more heating or cooling elements, and one or more batteries operable to provide power to one or both of the circuitry and the one or more heating or cooling elements; 
 [A power line 58 connects to thermoelectric assembly 50 to 
power both air moving mechanism 56 and thermoelectric module 52.  Power line 58 
may be connected to any power source that provides the required power to 
operate Thermoelectric-based container holder 10.  Examples of acceptable power 
connections include a USB port, a solar panel, one or more batteries, household 
service, and vehicle power source, etc.]

and a heat transfer pack 40 attached to the module body 20, the heat transfer pack configured to protrude from a top surface of the module body, See 440 Figure 10a, 10b, the heat transfer pack comprising a thermally conductive material and in thermal communication with the one or more heating or cooling elements, the heat transfer pack being configured to deform to conform to at least a portion of, but less than all of a bottom surface of a drinkware, plateware or serverware device placed thereon irrespective of a shape of the drinkware, plateware or serverware device, wherein the circuitry is configured to control the operation of the one or more heating or cooling elements to heat or cool the heat transfer pack to in turn heat or cool the drinkware, plateware or serverware device placed on the heat transfer pack, 


It should be noted that the claim language “configured to deform to conform to at least a portion, but less that all of a bottom surface” is not a explicit structural limitation and only requires that the heat transfer pack is able to conform to at least a portion, but less that all of a bottom surface without any modification.  Using the Applicant’s plateware 910 of figure 17 as a guide, the heat transfer pack of Otey as depicted in Figures 10A and 10B, can be seen (in the annotated hybrid interpretation of Otey figures 10A and 10B and Applicant’s figure 17 depicted below) to meet the above “configured to” language.  Note element 1 of Otey is replaced by the plateware of Applicant’s figure 17.  Further note that other shapes of plateware or serverware would similarly engage the heat transfer pack meeting the “configured to” language such as items with deep concavities that would only be partially “conformed to”.

    PNG
    media_image1.png
    583
    979
    media_image1.png
    Greyscale


Otey does not explicitly disclose that the control circuitry is configured to automatically actuate the one or more heating or cooling elements to heat or cool the plateware or serverware upon sensing with a sensor that the plateware or serverware has been coupled to the heat transfer pack.
Russell discloses a similar heating device 10 including a sensor element 24 employed to automatically activate a heating means when a vessel 11 is sensed to be coupled to a base unit 18, and deactivate a heating means when a vessel is sensed to be decoupled from a base unit.  
Russel discloses “A means for energizing the heating means includes a 
power cord 22 extending into the housing 26 through a hole in a side wall 20 
thereof and being adapted for connecting to a power source, an on/off switch 23 
connected to the power cord 22 and being securely and conventionally disposed 
in and mounted to a side wall 20 of the housing 26 of the base member 18, a 
contact switch 24 connected to the on/off switch 23 and being moveably and 
conventionally disposed in the housing 26 and being in contactable relationship 
with the container 11 when the container 11 is placed upon the base member 18…”
Note that Russell teaches in Fig. 5 an electric circuit in which power is automatically sent to the heating device when the switch 23 is in the on position and the vessel has activated contact switch 24. Further note that Russell provides an exemplary manner of operation at col. 4, lines 45-54, however variations of the manner of operation and use obvious to one of skill are contemplated at col. 4, lines 60-67.  As such one of skill can clearly see from Fig. 5 that one such obvious manner of operation would include when the on/off switch 23 is left in the on position, intentionally or otherwise, wherein the heating means of Russell will be activated (automatically) by the contact switch 24. 

One of skill in the art would have found it obvious to modify the Otey device to include a sensing element as disclosed by Russel working to automatically activate (via an active control circuitry) a heating means when a vessel is sensed to be coupled to a base unit, and deactivate a heating means when a vessel is sensed to be decoupled from a base unit. 


 
3.  The module of claim 2, wherein the heat transfer pack 40 is flexible. 
 
4.  The module of claim 2, wherein the thermally conductive material is a thermally conductive gel. Variable surface receptacle 220 may be a semi-flexible, resilient and/or elastic casing containing a 
5.  The module of claim 2, wherein the thermally conductive material is a thermal gap pad material. Variable surface receptacle 220 may be a semi-flexible, resilient and/or elastic casing containing a thermally conductive fluid or gel or it may be a foam material with or without an outer layer of more rigid foam or other material to provide the support structure for the Thermoelectric-based container holder 210. Note that the above is interpreted as a thermal gap pad material.
 
Regarding claims 8-12 and claims 15-18, see explanation regarding claims 1-5, mutatis mutandis.
Claims 6, 7, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otey in view of Russel and further in view of Alexander (US 9035222).
	Otey in view of Russel discloses the claimed invention except wherein the module body further comprises a wireless transmitter configured to transmit information of the module to a remote electronic device and a wireless receiver configured to receive information from the remote electronic device, and wherein the wireless transmitter and wireless receiver form part of a wireless transceiver. 
	Alexander discloses a similar heating/cooling device having A wireless transmitter or receiver and/or transceiver is configured to establish a communication connection with a remote device or 
mobile electronic device, the transceiver configured to transmit operation information to the remote device or mobile electronic device as well as to receive instructions from the remote device or mobile electronic device.  
	It would have been obvious to one of skill in the art to enhance the function of Otey to include the wireless transmitter configured to transmit information of the module to a remote electronic device and a wireless receiver configured to receive information from the remote electronic device, and
. 


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant argues with respect to claim(s) 2-20 that the cited references fail to teach the control circuitry  which is “configured to automatically actuate the one or more heating elements”.  As discussed above, Russell teaches a control circuitry having a mode or manner of operation wherein when the on/off switch is left on, intentionally or otherwise, the heating means is “automatically” activated based on the “sensing” of a vessel in contact with the contact switch 24.  As the heating circuit of Russell can therefore be said to be “configured to automatically actuate the one or more heating elements” upon sensing the vessel in contact with the contact switch 24, the combination of Otey and Russell then teaches the claimed invention as discussed above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc